Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 15, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  139799                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  JOHN F. SINGER, III,                                                                                Alton Thomas Davis,
             Plaintiff-Appellant,                                                                                        Justices

  v                                                                 SC: 139799
                                                                    COA: 284575
                                                                    Macomb CC: 06-002281-NI
  ANURADHA SREENIVASAN and
  BALAJI GANAPATHY,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  March 24, 2010. The application for leave to appeal the September 1, 2009 judgment of
  the Court of Appeals is DENIED, because we are no longer persuaded that the questions
  presented should be reviewed by this Court.

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 15, 2010                    _________________________________________
           p1012                                                               Clerk